                     UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

NOBLE CAPITAL GROUP LLC, AND   §
NOBLE CAPITAL FUND             §
MANAGEMENT, LLC,               §
                               §
    Plaintiffs,                §
                               §
v.                             §                          Civil Action No. 1:19-cv-01255
                               §
US CAPITAL PARTNERS, INC.,     §
JEFFREY SWEENEY, CHARLES TOWLE §
and PATRICK STEELE,            §
                               §
    Defendants.                §

                            PLAINTIFFS’ NOTICE OF APPEAL

       Notice is hereby given that Noble Capital Group LLC and Noble Capital Fund

Management LLC, Plaintiffs in the above-named case, hereby appeal to the United States Court

of Appeals for the Fifth Circuit from the Final Judgment (Doc. 31) entered in this action on July

31, 2020, together with all orders and judgments merged into that Final Judgment.


Dated: August 28, 2020                                 Respectfully submitted,

                                                       /s/ Jason M. Hopkins
                                                       Jason M. Hopkins
                                                       Texas Bar No. 24059969
                                                       Jason.Hopkins@DLAPiper.com
                                                       DLA Piper LLP
                                                       1900 N. Pearl Street
                                                       Suite 2200
                                                       Dallas, Texas 75201
                                                       214-743-4546 – telephone
                                                       972-813-6267 – facsimile

                                                       ATTORNEY FOR PLAINTIFFS




PLAINTIFFS’ NOTICE OF APPEAL -- Page 1
                              CERTIFICATE OF SERVICE

     I certify that I served this Notice of Appeal on all counsel of record via the Court’s
CM/ECF system on August 28, 2020.

                                                     /s/ Jason M. Hopkins
                                                    Jason M. Hopkins




PLAINTIFFS’ NOTICE OF APPEAL -- Page 2
